 



Exhibit 10.1
STARVOX COMMUNICATIONS, INC.
2007 STOCK PLAN
     1. Purposes of the Plan. The purposes of this Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees, Directors and Consultants and to
promote the success of the Company’s business. The Plan permits the grant of
Options and Stock Purchase Rights as the Administrator may determine.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan in accordance with Section 4 hereof.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity compensation plans under U.S. state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any other country or jurisdiction where Options or Stock
Purchase Rights are granted under the Plan.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Change in Control” means the occurrence of any of the following
events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities, except that any
change in the beneficial ownership of the securities of the Company as a result
of a private financing of the Company that is approved by the Board, shall not
be deemed to be a Change in Control; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; or
               (iii) If the Company has filed a registration statement declared
effective pursuant to Section 12(g) of the Exchange Act with respect to any of
the Company’s securities, a change in the composition of the Board occurring
within a two (2) year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” means directors who
either (A) are Directors as of the effective date of the Plan, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or

 



--------------------------------------------------------------------------------



 



               (iv) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
     For the avoidance of doubt, a transaction shall not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation, or (ii) its sole purpose is to create a holding company that
shall be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.
          (e) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein shall be a reference to any successor
or amended section of the Code.
          (f) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
          (g) “Common Stock” means the Common Stock of the Company.
          (h) “Company” means StarVox Communications, Inc., a Delaware
corporation.
          (i) “Consultant” means any person who is engaged by the Company or any
Parent or Subsidiary to render consulting or advisory services to such entity.
          (j) “Director” means a member of the Board.
          (k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (l) “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.
          (m) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (n) “Exchange Program” means a program under which (i) outstanding
Options are surrendered or cancelled in exchange for Options of the same type
(which may have lower exercise prices and different terms), Options of a
different type, and/or cash, and/or (ii) the exercise price of an outstanding
Option is reduced. The terms and conditions of any Exchange Program shall be
determined by the Administrator in its sole discretion.
          (o) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

-2-



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
Global Market, the Nasdaq Global Select Market or the Nasdaq Capital Market, its
Fair Market Value shall be the closing sales price for such stock (or, if no
closing bid was reported on that date, as applicable, on the last trading date
such closing sales price or closing bid was reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids were reported on that date, as
applicable, on the last trading date such bids were reported); or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value thereof shall be determined in good faith by the
Administrator.
          (p) “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.
          (q) “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.
          (r) “Option” means a stock option granted pursuant to the Plan.
          (s) “Option Agreement” means a written or electronic agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.
          (t) “Optioned Stock” means the Common Stock subject to an Option or a
Stock Purchase Right.
          (u) “Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.
          (v) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (w) “Plan” means this 2007 Stock Plan.
          (x) “Restricted Stock” means Shares issued pursuant to a Stock
Purchase Right or Shares of restricted stock issued pursuant to an Option.
          (y) “Restricted Stock Purchase Agreement” means a written or
electronic agreement between the Company and the Optionee evidencing the terms
and restrictions applying to Shares purchased under a Stock Purchase Right. The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the notice of grant.

-3-



--------------------------------------------------------------------------------



 



          (z) “Securities Act” means the Securities Act of 1933, as amended.
          (aa) “Service Provider” means an Employee, Director or Consultant.
          (bb) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 11 below.
          (cc) “Stock Purchase Right” means a right to purchase Common Stock
pursuant to Section 7 below.
          (dd) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan. Subject to the provisions of Section 11 of
the Plan, the maximum aggregate number of Shares that may be subject to Options
or Stock Purchase Rights and sold under the Plan is 64,500,000 Shares. The
Shares may be authorized but unissued, or reacquired Common Stock.
          If an Option or Stock Purchase Right expires or becomes unexercisable
without having been exercised in full, or is surrendered pursuant to an Exchange
Program, the unpurchased Shares that were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated).
However, Shares that have actually been issued under the Plan, upon exercise of
either an Option or Stock Purchase Right, shall not be returned to the Plan and
shall not become available for future distribution under the Plan, except that
if unvested Shares of Restricted Stock are repurchased by the Company at their
original purchase price, such Shares shall become available for future grant
under the Plan.
     4. Administration of the Plan.
          (a) Administrator. The Plan shall be administered by the Board or a
Committee appointed by the Board, which Committee shall be constituted to comply
with Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the Plan
and, in the case of a Committee, the specific duties delegated by the Board to
such Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Service Providers to whom Options and Stock
Purchase Rights may from time to time be granted hereunder;
               (iii) to determine the number of Shares to be covered by each
such award granted hereunder;
               (iv) to approve forms of agreement for use under the Plan;
               (v) to determine the terms and conditions of any Option or Stock
Purchase Right granted hereunder. Such terms and conditions include, but are not
limited to, the exercise

-4-



--------------------------------------------------------------------------------



 



price, the time or times when Options or Stock Purchase Rights may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions, and any restriction or limitation regarding any
Option or Stock Purchase Right or the Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;
               (vi) to institute an Exchange Program;
               (vii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
               (viii) to modify or amend each Option and Stock Purchase Right
(subject to Section 19(c) of the Plan);
               (ix) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Option previously granted by
the Administrator; and
               (x) to construe and interpret the terms of the Plan and Options
granted pursuant to the Plan.
          (c) Effect of Administrator’s Decision. All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
Optionees.
     5. Eligibility. Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
     6. Stock Options.
          (a) Term of Option. The term of each Option shall be stated in the
Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof. In the case of an Incentive Stock
Option granted to an Optionee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Option shall
be five (5) years from the date of grant or such shorter term as may be provided
in the Option Agreement.
          (b) Option Exercise Price and Consideration.
               (i) Exercise Price. The per share exercise price for the Shares
to be issued upon exercise of an Option shall be such price as is determined by
the Administrator, but shall be subject to the following:
                    (A) In the case of an Option
                          a) granted to an Employee who, at the time of grant of
such Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
exercise price shall be no less than one hundred and ten percent (110%) of the
Fair Market Value per Share on the date of grant.

-5-



--------------------------------------------------------------------------------



 



                          b) granted to any other Employee, the per Share
exercise price shall be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.
                    (B) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price other than as required above in accordance with
and pursuant to a transaction described in Section 424 of the Code.
               (ii) Forms of Consideration. The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant). Such consideration may
consist of, without limitation, (1) cash, (2) check, (3) promissory note,
(4) other Shares, provided Shares acquired directly from the Company (x) have
been owned by the Optionee for at least the period required to avoid a charge to
the Company’s reported earnings, and (y) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised and provided that accepting such Shares, in the sole
discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company, (5) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan, (6) any combination of the foregoing methods of payment, or (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.
          (c) Exercise of Option.
               (i) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder shall be exercisable according to the terms hereof at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. An Option may not be exercised for a fraction of a
Share. Except in the case of Options granted to officers, Directors and
Consultants, Options shall become exercisable at a rate of no less than twenty
percent (20%) per year over five (5) years from the date the Options are
granted.
               An Option shall be deemed exercised when the Company receives
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised, together
with any applicable withholding taxes. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 11 of
the Plan.

-6-



--------------------------------------------------------------------------------



 



               Exercise of an Option in any manner shall result in a decrease in
the number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
               (ii) Termination of Relationship as a Service Provider. If an
Optionee ceases to be a Service Provider, such Optionee may exercise his or her
Option within thirty (30) days of termination, or such longer period of time as
specified in the Option Agreement, to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of the Option as set forth in the Option Agreement). Unless the Administrator
provides otherwise, if on the date of termination the Optionee is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.
               (iii) Disability of Optionee. If an Optionee ceases to be a
Service Provider as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option within six (6) months of termination, or such longer
period of time as specified in the Option Agreement, to the extent the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). Unless the
Administrator provides otherwise, if on the date of termination the Optionee is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.
               (iv) Death of Optionee. If an Optionee dies while a Service
Provider, the Option may be exercised within six (6) months following Optionee’s
death, or such longer period of time as specified in the Option Agreement, to
the extent that the Option is vested on the date of death (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement) by the Optionee’s designated beneficiary, provided such beneficiary
has been designated prior to Optionee’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Optionee, then
such Option may be exercised by the personal representative of the Optionee’s
estate or by the person(s) to whom the Option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution. If,
at the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
               (v) Incentive Stock Option Limit. Each Option shall be designated
in the Option Agreement as either an Incentive Stock Option or a Nonstatutory
Stock Option. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(c)(v), Incentive
Stock Options shall be taken into account in the order in which they were
granted. The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted.

-7-



--------------------------------------------------------------------------------



 



     7. Stock Purchase Rights.
          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it shall offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically of the terms, conditions and restrictions
related to the offer, including the number of Shares that such person shall be
entitled to purchase, the price to be paid, and the time within which such
person must accept such offer.
          (b) Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option according to the following terms:
               (i) The repurchase price shall be not less than the Fair Market
Value of the securities to be repurchased on the date of the termination of
employment and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The right to repurchase shall be exercisable within ninety
(90) days of the voluntary or involuntary termination of the purchaser’s service
with the Company for any reason (including death or disability) and the right
shall terminate when the issuer’s securities becomes publicly traded, or
               (ii) The repurchase price shall be at the original purchase
price, provided that the right to repurchase must be exercised for cash or
cancellation of any indebtedness of the purchaser to the Company within ninety
(90) days of the voluntary or involuntary termination of the purchaser’s service
with the Company for any reason (including death or disability).
          (c) Terms. The following terms shall apply to all Stock Purchase
Rights granted under the Plan:
               (i) Except with respect to Shares purchased by officers,
Directors and Consultants, the repurchase option shall in no case lapse at a
rate of less than twenty percent (20%) per year over five (5) years from the
date of purchase;
               (ii) Stock Purchase Rights granted to a person who, at the time
of grant of such Stock Purchase Right, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, shall have a purchase price not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant or on the
date of purchase. Stock Purchase Rights granted to any other person shall have a
purchase price that is not less than eighty-five percent (85%) of the Fair
Market Value per Share on the date of grant or on the date of purchase;
               (iii) The term of each Stock Purchase Right shall be stated in
the Restricted Stock Purchase Agreement; provided, however, that the term shall
be no more than ten (10) years from the date of grant thereof.
          (d) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

-8-



--------------------------------------------------------------------------------



 



          (e) Rights as a Stockholder. Once the Stock Purchase Right is
exercised, the purchaser shall have rights equivalent to those of a stockholder
and shall be a stockholder when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for a dividend or other right for which the record date is prior to the
date the Stock Purchase Right is exercised, except as provided in Section 11 of
the Plan.
     8. Tax Withholding. Prior to the delivery of any Shares pursuant to an
Option or Stock Purchase Right (or exercise thereof), the Company shall have the
power and the right to deduct or withhold, or require an Optionee to remit to
the Company, an amount sufficient to satisfy federal, state, local, foreign or
other taxes (including the Optionee’s FICA obligation) required to be withheld
with respect to such Option or Stock Purchase Right (or exercise thereof). The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, shall determine in what manner it shall allow an
Optionee to satisfy such tax withholding obligation and may permit the
Participant to satisfy such tax withholding obligation, in whole or in part by
one (1) or more of the following: (a) paying cash (or by check), (b) electing to
have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount statutorily required to be withheld, or
(c) selling a sufficient number of such Shares otherwise deliverable to an
Optionee through such means as the Company may determine in its sole discretion
(whether through a broker or otherwise) equal to the minimum amount statutorily
required to be withheld.
     9. Limited Transferability of Options and Stock Purchase Rights. Unless
determined otherwise by the Administrator, Options and Stock Purchase Rights may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or the laws of descent and distribution, and may be
exercised during the lifetime of the Optionee, only by the Optionee. If the
Administrator in its sole discretion makes an Option or Stock Purchase Right
transferable, such Option or Stock Purchase Right may only be transferred (i) by
will, (ii) by the laws of descent and distribution, or (iii) to family members
(within the meaning of Rule 701 of the Securities Act) through gifts or domestic
relations orders, as permitted by Rule 701 of the Securities Act.
     10. Leaves of Absence.
          (a) Unless the Administrator provides otherwise, vesting of Options or
Stock Purchase Rights granted hereunder to officers, Directors and Consultants
shall be suspended during any unpaid leave of absence.
          (b) A Service Provider shall not cease to be a Service Provider in the
case of (i) any leave of absence approved by the Company, or (ii) transfers
between locations of the Company or between the Company, its Parent, any
Subsidiary, or any successor.
          (c) For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then three (3) months
following the ninety-first (91st) day of such leave, any Incentive Stock Option
held by the Optionee shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.

-9-



--------------------------------------------------------------------------------



 



     11. Adjustments; Dissolution or Liquidation; Merger or Change in Control.
          (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Option or Stock Purchase Right;
provided, however, that the Administrator shall make such adjustments to the
extent required by Section 25102(o) of the California Corporations Code.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Option or
Stock Purchase Right shall terminate immediately prior to the consummation of
such proposed action.
          (c) Merger or Change in Control. In the event of a merger of the
Company with or into another corporation, or a Change in Control, each
outstanding Option and Stock Purchase Right shall be assumed or an equivalent
option substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation in a merger
or Change in Control refuses to assume or substitute for the Option or Stock
Purchase Right, then the Optionee shall fully vest in and have the right to
exercise the Option or Stock Purchase Right as to all of the Optioned Stock,
including Shares as to which it would not otherwise be vested or exercisable,
and restrictions on all of the Optionee’s Restricted Stock shall lapse. If an
Option or Stock Purchase Right becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a merger or Change in Control, the
Administrator shall notify the Optionee in writing or electronically that the
Option or Stock Purchase Right shall be fully exercisable for a period of time
as determined by the Administrator, and any Option or Stock Purchase Right not
assumed or substituted for shall terminate upon expiration of such period.
          For the purposes of this paragraph, the Option or Stock Purchase Right
shall be considered assumed if, following the merger or Change in Control, the
option or right confers the right to purchase or receive, for each Share subject
to the Option or Stock Purchase Right immediately prior to the merger or Change
in Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change in Control by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or Change in Control is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option or Stock Purchase Right, for each
Share subject to the Option or Stock Purchase Right, to be solely common stock
of the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of common stock in the merger or Change
in Control.

-10-



--------------------------------------------------------------------------------



 



     12. Time of Granting Options and Stock Purchase Rights. The date of grant
of an Option or Stock Purchase Right shall, for all purposes, be the date on
which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such later date as is determined by the Administrator. Notice
of the determination shall be given to each Service Provider to whom an Option
or Stock Purchase Right is so granted within a reasonable time after the date of
such grant.
     13. No Effect on Employment or Service. Neither the Plan nor any Option or
Stock Purchase Right shall confer upon any participant any right with respect to
continuing the Optionee’s relationship as a Service Provider with the Company,
nor shall it interfere in any way with his or her right or the Company’s right
to terminate such relationship at any time, with or without cause, and with or
without notice.
     14. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Option or Stock Purchase Right unless the exercise of such Option
or Stock Purchase Right and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
          (b) Investment Representations. As a condition to the exercise of an
Option or Stock Purchase Right, the Administrator may require the person
exercising such Option or Stock Purchase Right to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
     15. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     16. Reservation of Shares. The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     17. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.
     18. Term of Plan. Subject to stockholder approval in accordance with
Section 17, the Plan shall become effective upon its adoption by the Board.
Unless sooner terminated under Section 19, it shall continue in effect for a
term of ten (10) years from the later of (a) the effective date of the Plan, or
(b) the earlier of the most recent Board or stockholder approval of an increase
in the number of Shares reserved for issuance under the Plan.
     19. Amendment and Termination of the Plan.

-11-



--------------------------------------------------------------------------------



 



          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Stockholder Approval. The Board shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.
     20. Information to Optionees. The Company shall provide to each Optionee
and to each individual who acquires Shares pursuant to the Plan, not less
frequently than annually during the period such Optionee has one or more Options
or Stock Purchase Rights outstanding, and, in the case of an individual who
acquires Shares pursuant to the Plan, during the period such individual owns
such Shares, copies of annual financial statements. The Company shall not be
required to provide such statements to key employees whose duties in connection
with the Company assure their access to equivalent information.

-12-